Case 6:21-bk-00001-KSJ Doc 32 Filed 08/02/21 Page1of4

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

www.flmb.uscourts.gov

nore: CASE NO.: 6:21-bk-00001-KSJ
KAMLESH V\ADHER,

Debtor(s).

 

TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO PROVIDE PROOF
OF SOCIAL SECURITY NUMBER(S) AND PROVIDE PHOTO IDENTIFICATION

 

Notice of Opportunity to Object and for Hearing

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
without further notice or hearing unless a party in interest files a response within twenty-one
(21) days from the date set forth on the attached proof of service, plus an additional three days
for service if any party was served by U.S. Mail.

If you object to the relief requested in this paper you must file a response with the Clerk of
Court at 400 W. Washington Street, Suite 5100, Orlando, Florida 32801 and serve a copy of the
same on the Chapter 13 Trustee, Laurie K. Weatherford, Post Office Box 3450, Winter Park,
Florida 32790 (and any other appropriate persons) within the time frame allowed within 21days
from the date of the attached proof of service, plus an additional three days if this paper was
served on any party by U.S. Mail.

If you file and serve a response within the time permitted, the Court will either notify you of a
hearing date or the Court will consider the response and grant or deny the relief requested in
this paper without a hearing. If you do not file a response within the time permitted, the Court
will consider that you do not oppose the relief requested in the paper, and the Court may grant
or deny the relief requested without further notice or hearing.

You should read these papers carefully and discuss them with your attorney if you have one. If
the paper is an objection to your claim in this bankruptcy case, your claim may be reduced,
modified, or eliminated if you do not timely file and serve a response.

 

 

 

 
Case 6:21-bk-00001-KSJ Doc 32 Filed 08/02/21 Page 2of4

COMES NOW, Laurie K. Weatherford, the Chapter 13 Trustee, and files her Motion to
Dismiss Case for Failure to Provide Proof of Social Security Number(s) and provide Photo
Identification, and as grounds states as follows:

1. That the Petition in this case was filed on January 4, 2021.

“4 The Debtor(s) appeared and the Section 341 Meeting of Creditors, held on
February 4, 2021, but failed to provide proof of their social security number(s)
and did not provide photo identification, and therefore, could not be examined as
required by Bankruptcy Rule 2003(b)(1).

3. The Trustee is unable to conclude the Section 341 Meeting of Creditors without
this information.

WHEREFORE, the Trustee moves this Court to dismiss this case, and for such other

relief as is just and proper.

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy was furnished by United States Mail,
and/or by Electronic Notification, to: All Creditors and Parties in Interest as listed on the

attached Court Mailing Matrix, this 24 day of August, 2021.

/s/ Laurie K. Weatherford

LAURIE K. WEATHERFORD, Trustee
Stuart Ferderer, Esquire

Fla. Bar No. 0746967

Ana V. De Villiers, Esq.

Fla. Bar No. 0123201

Post Office Box 3450

Winter Park, FL 32790-3450
Telephone: (407) 648-8841

Facsimile: (407) 648-2665
Case 6:21-bk-00001-KSJ Doc 32 Filed 08/02/21 Page 3of4

Label Matrix for local noticing
113A-6

Case 6:21-bk-00001-KSJ

Middle District of Florida
Orlando

Mon Aug 2 13:17:53 EDT 2021

Orange County Tax Collector
200 S. Orange Avenue, Suite 1600
Orlando, FL 32801-3410

Black Cub LLC -
POB 31191
Tampa, FL 33631-3191

Eos Cca
Po Box 981008
Boston, MA 02298-1008

Florida Department of Revenue -
Bankruptcy Unit

Post Office Box 6668
Tallahassee FL 32314-6668

Orange County CEB
2450 W. 333rd St.
Orlando, FL 32839

Laurie K Weatherford +
Post Office Box 3450
Winter Park, FL 32790-3450

Keith Scott Labell +

Robertson, Anschutz, Schneid, Crane

6409 Congress Avenue, Suite 100
Boca Raton, FL 33487-2853

Deutsche Bank Trust Company
6409 Congress Ave., Suite 100
Boca Raton, FL 33487-2853

Kamlesh Vadher
5 Hill Ave.
Orlando, FL 32801-2926

Crd Prt Asso

Attn: Bankruptcy

Po Box 802068

Dallas, TX 75380-2068

Fayfinancial
939 W North Ave
Chicago, IL 60642-7138

Internal Revenue Service -
Post Office Box 7346
Philadelphia PA 19101-7346

Orange County Tax Collector -
PO Box 545100
Orlando FL 32854-5100

United States Trustee - ORL7/13 7 +
Office of the United States Trustee

George C Young Federal Building

400 West Washington Street, Suite 1100

Orlando, FL 32801-2210

Jennifer A Englert +
The Orlando Law Group

12301 Lake Underhill Road, Suite 213

Orlando, FL 32828-4511

North Shore at Lake Hart HOA, Inc.
215 Celebration Place

Suite 115

Celebration, FL 34747-5424

Banco Popular
7 West 51st Street
New York, NY 10019-6910

Diversified Consultant
10550 Deerwood Park Blvd
Jacksonville, FL 32256-0596

Florida Department of Revenu
P. 0. Box 6668
Tallahassee, FL 32314-6668

Ocwen Loan Servicing L
12650 Ingenuity Dr
Orlando, FL 32826-2703

PHH Mortgage Corporation -
Attn: Bankruptcy Department
PO Box 24605

West Palm Beach, FL 33416-4605

Erik J Washington +

The Washington Law Firm, P.A.
PO Box 536086

Orlando, FL 32853-6086

Nathalie C Rodriguez +

Robertson, Anschutz, Schneid, Crane
6409 Congress Avenue, Suite 100
Boca Raton, FL 33487-2853

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)Karen S$. Jennemann
Orlando

(d)North Shore at Lake Hart HOA -
215 Celebration Place, Suite 115
Celebration, FL 34747-5424

(u)Note: Entries with a '+’ at the end of the
name have an email address on file in CMECF

 

Note: Entries with a '-’ at the end of the
name have filed a claim in this case
Case 6:21-bk-00001-KSJ Doc 32 _ Filed 08/02/21 Page4of4

End of Label Matrix

Mailable recipients 23
Bypassed recipients 3
Total 26
